977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sam T. ARNETTE, Plaintiff-Appellant,v.MADISON CABLEVISION, INCORPORATED;  Sheriff of MarlboroCounty;  Chief of Police, Town of McColl,Defendants-Appellees.
No. 92-1409.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 5, 1992Decided:  October 20, 1992

Appeal from the United States District Court for the District of South Carolina, at Florence.
Sam T. Arnette, Appellant Pro Se.
Victoria LaMonte Eslinger, Marcus Angelo Manos, Nexsen Pruet, Jacobs & Pollard, Columbia, South Carolina;  Gordon Badger Baker, Jr., Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, South Carolina;  Jon Rene' Josey, Rogers & McBratney, Florence, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Sam T. Arnette appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Arnette v. Madison Cablevision, Inc., No. CA-90-2238-4-2K (D.S.C. Mar. 20, 1992).  We deny Arnette's motion to strike the answer of and enter a default judgment against Defendant, Chief of Police, Town of McColl, and deny his motion for appointment of a guardian ad litem.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED